UNITED STATES DISTRICT COURT F I L E D

FOR THE DISTRICT 0F COLUMBIA AUG _ 4 2011
Cle k, U. . '
Courrts fof gill
SHIRON BROWN,
Plaintiff,

v_  Civil Action No.  1 1
ACCESS HOLLYWOCD, l

Defendant.

MEMORANDUM OPINION

For purposes of this Memorandum Opinion, the Court consolidates three complaints and
applications to proceed in forma pauperz`s.

'l`he Court must dismiss a complaint if it is frivolous, malici0us, or fails to state a claim
upon which relief can be granted. 28 U.S.C. § l9l5(e)(2)(B)(i). In Neitzke v. Williams, 490 U.S.
319 (1989), the Supreme Court states that the trial court has the authority to dismiss not only
claims based on an indisputably meritless legal theory, but also claims whose factual contentions
are clearly baseless. Claims describing fantastic or delusional scenarios fall into the category of
cases whose factual contentions are clearly baseless. Id. at 328. The Court has the discretion to
decide whether a complaint is frivolous, and such finding is appropriate when the facts alleged
are irrational or wholly incredible. Denton v. Hernandez, 504 U.S. 25, 33 (1992).

Mindful that a complaint filed by a pro se litigant is held to a less stringent standard than
that applied to a formal pleading drafted by a lawyer, see Haz'nes v. Kerner, 404 U.S. 5 l9, 520
(1972), the Court concludes that the factual contentions of the plaintiffs complaints are baseless
and wholly incredible. For this reason, the consolidated complaints are frivolous and must be

dismissed. See 28 U.S.C. § l9l5(e)(2)(B)(i).

An Order accompanies this Memorandum Opinion.

united s;ét@s§/stri¢r Jud§é
DATE;
7/:7///